Citation Nr: 1601007	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  07-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee disability. 

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel
INTRODUCTION

The Veteran served on active duty from April 1985 to January 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO denied service connection for a right knee disability and for a back disability.  In November 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in July 2007. 

In March 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record. 

In May 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in a June 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In August 2011, the Board denied the claims on appeal.  The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued a Memorandum Decision, setting aside the Board's decision, and remanding the claims to the Board for further proceedings consistent with the decision.  

In July 2013, the Board again remanded the claims on appeal to the RO, via the AMC, for further action consistent with the Court's Memorandum Decision, to include additional development of the evidence.  After accomplishing further action, , the AMC continued to deny each claim (as reflected in a November 2013 SSOC) and returned these matters to the Board for further consideration.

In April 2014, the Board again denied the claims on appeal.  The Veteran appealed the April 2014 Board decision to the Court.  In May 2015, the Court issued a Memorandum Decision, setting aside the Board's decision, and remanding the claims to the Board for further proceedings consistent with the Court's decision.  

The Board notes that, while the Veteran previously was represented by the American Legion, in July 2015, the Veteran granted a power-of-attorney in favor of Michael Viterna with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

 The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veteran's s claims.  In pertinent part, June 2013 and February 2014 briefs prepared by the Veteran's previous representative of record has been associated with the Veteran's Virtual VA electronic record and the May 2015 Court decision and associated documents are located in VBMS.  However, a review of the remaining documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the matters on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 



REMAND

In light of points raised in the May 2015 Court Memorandum Decision, and the Board's review of the claims file, further AOJ action on the claims on appeal is warranted.

Initially, the Court determined that the Board failed to provide adequate reasons and bases for finding the Veteran's report of continuing right knee and back symptoms since service to not be credible.  Regardless, as discussed further below, additional development of the evidence is necessary before the Board can address these claims on the merits.  As such, any further discussion concerning the Veteran's credibility will be done in a later Board decision, if necessary, after all appropriate development has been accomplished.  

Further, in its prior April 2014 Board decision, the Board denied the Veteran's claim in part based upon a September 2013 VA examination report with etiology opinion.  In its May 2015 Court Memorandum Decision, the Court determined that the Board clearly erred in relying on the September 2013 VA examination.  In turn, the Board failed to ensure substantial compliance with its prior July 2013 remand to provide the Veteran an adequate VA examination.  A remand by the Board or Court confers on the claimant a legal right to substantial compliance with the remand order. Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999); Stegall v. West, 11 Vet .App. 268, 271 (1998).  In this regard, the Court found that the September 2013 examination was inadequate because the examiner failed to acknowledge and discuss that the Veteran sought treatment for his right knee on at least five occasions during service, and thus the examiner's opinion was based on an inaccurate factual premise.  The Court also found that the Board failed to ensure compliance with its July 2013 remand as the examiner failed to consider and discuss the Veteran's lay statements and post-service MRI findings concerning the lumbar spine.  The Court also determined that the examination was inadequate because the examiner relied on June 2007 and November 2010 VA etiology opinions that the Board had previously found to be inadequate.   
 
Once VA undertakes the effort to provide an examination to obtain an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr, 21 Vet. App. at 311; see also Nieves-Rodriguez,  22 Vet. App. at 304.  
Accordingly, in light of the Court Memorandum Decision, the Board finds that another examination and medical opinion is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Hence, the AOJ should arrange for the Veteran to undergo further VA orthopedic examination by an appropriate physician (preferably, one who has not previously examined him).  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, The AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A.  § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 20142); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to  obtain any additional evidence pertinent to the claims for service connection for right knee and back disabilities.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, obtain all identified records by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA orthopedic examination by an appropriate physician (preferably, one who has not previously examined him). 

The content of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the right knee and back currently present, or present at any point pertinent to the current claims (even if now asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner should render an opinion- consistent with sound medical judgment and based on consideration of the Veteran's in-service and post-service medical history and assertions-as to whether it is at least as likely as not (i.e.  a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to, the Veteran's military service, to include injury/complaints therein. 

In rendering an opinion as regards the Veteran's back, the examiner should consider the Veteran's documented complaints of low back pain during service, assertions of low back pain since service, post-service MRI findings of "disc bulge" and foraminal narrowing, and the September 2006 private opinion by Dr. Carter.  

As regards the right knee, the examiner should consider the Veteran's in-service diagnosis of patellofemoral syndrome, assertions of right knee pain since service, intercurrent work-related injury in September 2005; September 2005 MRI and October 2005 arthroscopic surgery findings; the report of a January 2006 examination indicating that arthritis of the right knee was not related to the work injury; a November 2006 opinion by Dr. Cohn that the Veteran's disability was possibly service connected; and an October 2006 opinion by Dr. Fuller that it is "highly probable" that the Veteran continues to have patellofemoral syndrome. 

In rendering both opinions, the examiner should not rely on the prior findings and opinions of the June 2007, November 2010 and September 2013 VA examiners, as these examinations with etiology opinions have been found to be inadequate.  
 
All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.
.
4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication) and legal authority. 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes  clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


